ORDER

On April 21, 1995, this court denied a writ application filed in proper person by relator, Leroy Timothy Young. Pending at the time of that action was a consolidated motion to enroll as counsel and motion for leave of court to supplement the writ application, filed by attorneys retained by relator. Although the motion was properly filed on April 4, 1995, through inadvertence it was not considered by the court before action was taken on relator’s writ application.
In light of these facts, we hereby recall our previous writ action, grant the movers’ motion to enroll as counsel of record, and grant movers an extension of time within which to file a supplemental writ application in this matter.
/s/ Catherine D. Kimball, Justice Supreme Court of Louisiana.